Case 6:18-cv-00449-JDK-JDL Document 17 Filed 02/12/19 Page 1 of 2 PageID #: 98



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  )
AERITAS, LLC,                                     )
                                                  )
                   Plaintiff,
                                                  )
       v.                                         )     Case No. 6:18-cv-00449-JDK-JDL
                                                  )
WALMART INC.,                                     )     JURY TRIAL DEMANDED
                                                  )
                   Defendant.                     )
                                                  )
                                                  )
                                                  )
                                                  )

                    JOINT MOTION TO DISMISS WITH PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

       WHEREAS, Plaintiff, Aeritas, LLC (“Aeritas”) and Defendant Walmart Inc. (“Walmart”)

(together the “Parties”) have reached a settlement and hereby jointly stipulate and move to dismiss

the claims and causes of action between them.

       Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(2), Aeritas moves to

dismiss with prejudice all claims and causes of action asserted in this case against Walmart. The

parties shall bear their own attorneys’ fees, expenses and costs.

       NOW THEREFORE, Plaintiff, Aeritas, LLC, and Defendant Walmart Inc., through their

attorneys of record, request this Court dismiss the claims and causes of action between them with

prejudice with all attorneys’ fees, costs of court and expenses borne by the party incurring same.



Dated: February 12, 2019              Respectfully submitted,


                                      /s/ Eric H. Findlay
                                      Eric H. Findlay
Case 6:18-cv-00449-JDK-JDL Document 17 Filed 02/12/19 Page 2 of 2 PageID #: 99




                                       Texas State Bar No. 00789886
                                       Findlay Craft, P.C.
                                       102 N. College Ave, Ste. 900
                                       Tyler, TX 75702
                                       903-534-1100 (t)
                                       903-534-1137 (f)
                                       efindlay@findlaycraft.com

                                       Counsel for Defendant Walmart Inc.


                                       /s/ Raymond William Mort, III
                                       Raymond William Mort, III
                                       Texas State Bar No. 00791308
                                       The Mort Law Firm, PLLC
                                       106 E. Sixth Street, Suite 900
                                       Austin, TX 78701
                                       512-865-7950 (t)
                                       512-865-7950 (f)
                                       raymort@austinlaw.com

                                       Counsel for Plaintiff Aeritas, LLC



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

via electronic mail to all counsel of record.


                                       /s/ Eric H. Findlay
                                       Eric H. Findlay




                                                 2
